RENDERED: DECEMBER 10, 2021; 10:00 A.M.
                       NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2021-CA-0584-ME


JENNIFER LANCE                                                      APPELLANT



               APPEAL FROM MADISON CIRCUIT COURT
v.           HONORABLE KIMBERLY BLAIR WALSON, JUDGE
                      ACTION NO. 20-CI-50092



MONTY HONAKER                                                          APPELLEE



                                    OPINION
                                   AFFIRMING

                                  ** ** ** ** **

BEFORE: CALDWELL, MAZE, AND McNEILL, JUDGES.

MAZE, JUDGE: Jennifer Lance (Mother) appeals from an order of the Madison

Family Court granting the motion of appellee Monty Honaker (Father) for a

change in custody of the parties’ minor child K.L. (child) and designating Father as

primary residential custodian. Mother asserts that the family court erred in failing
to properly apply the dictates of KRS1 403.340 and abused its discretion in

concluding that the change in custody was in the child’s best interest. We affirm.

                The parties to this dispute were never married. Mother has been sole

custodian and primary residential custodian of the child, born in January 2012,

since her birth. Although the parties initially lived together in South Carolina and

shared child care responsibilities, Mother returned to Kentucky to further her

education when the child was about two years old. Although Mother and child

initially lived in Lexington where litigation concerning custody of the child

commenced in 2017, they subsequently moved to Berea when Mother enrolled in

college courses and the action was then transferred to Madison Family Court.

                Father continues to reside South Carolina with his wife and her two

children, whom he legally adopted, and two children they share in common.

Father’s wife Patricia, a nurse anesthetist, is the financial provider for the family

and Father is a stay-at-home parent. After graduation from Berea College, Mother

and the child moved from student housing and lived with friends while Mother

worked different part-time jobs while trying to find suitable employment in her

educational field. Mother stated at the hearing that she has now found a residence

for herself and the child which she anticipated moving into in the near future.




1
    Kentucky Revised Statute.

                                           -2-
              As previously noted, Father initially filed a 2017 petition to establish

joint custody and timesharing in Fayette Family Court. Father alleged in that

petition that while paternity had been established and child support set in an action

in Lexington County, South Carolina, custody of the child had never been

judicially determined. The Fayette County, Kentucky petition alleged that both

Father and Mother were fit persons to share custody and control of the child and

that an award of joint custody was in the child’s best interest. In response, Mother

sought sole custody of the child, alleging that Father had abandoned her during her

pregnancy, had moved in with her and the child when she was 10 months old, and

that he resided with the child for no more than 16 months of her early life. Mother

denied that joint custody was in the child’s best interest, stating that the child had

been diagnosed with autism, that child was doing well with treatment, and that the

child regressed significantly after every unsupervised visit with Father. Thus,

Mother alleged that any unsupervised or extended timesharing with Father was not

in the child’s best interest.

              Mother and Father subsequently reached an agreement which the

family court entered as an agreed judgment on January 3, 2018. The agreed

judgment provided that:

              1) Mother was to have sole custody of the child;




                                          -3-
             2) Father shall be entitled to access to the child’s
             medical and educational records and Mother shall notify
             Father of the child’s activities and events;

             3) Father shall have increasing unsupervised timesharing
             with the child, including Skype or Facetime, all of which
             the order set out in particularity; and

             4) Father would continue child support as set out in the
             orders of the Lexington County, South Carolina, family
             court.

On August 31, 2018, Mother filed a motion seeking an order temporarily

terminating Father’s timesharing, limiting correspondence with Father, and

appointing the office of the friend of the court to conduct a custodial evaluation for

the purpose of establishing timesharing. In response, Father objected to

termination or restriction of his timesharing, agreed that the office of the friend of

the court should conduct a custodial evaluation, and argued that his texts with

Mother were solely for the purpose of setting up the court-ordered Skype calls with

the child or to effectuate transfer of the child for timesharing. Thereafter, in

October 2018, the Fayette Family Court ordered that communication between the

parties be limited to one email per day, giving the other party twenty-four hours to

respond. The court also ordered that text messages would be limited to

emergencies and coordination of timesharing exchanges only. The family court




                                          -4-
also re-appointed2 Davina Warner to perform a timesharing evaluation. Ms.

Warner ultimately filed her timesharing evaluation in January 2019 which included

the following impression:

                     I have concerns about [Mother] as [the child’s]
              sole custodian. [The child] has had at least 7 unexcused
              tardies while in [Mother’s] care. [Mother] failed to get
              [the child] to a scheduled therapy appointment without
              contacting the therapist. [Mother] seems to expect [the
              child] to schedule electronic timesharing with [Father],
              which is an inappropriate expectation for a child
              especially one as young as [this child]. [The child’s]
              statements during her interview indicated that [Mother]
              has shared inappropriate information with [her], making
              the child aware of her parents’ court involvement; telling
              [the child] her dad starts fights with her mom; and talking
              negatively about [Father] to [the child]. [Mother] also
              reported a recent health diagnosis of dermatomyositis,
              which by [Mother’s] admission affected her ability to get
              [the child] to school during a flare. Since this case was
              referred to me for a timesharing evaluation, I am unable
              to make a recommendation regarding custody, but I
              suggest that [Mother] and [Father] reconsider if their
              current custody agreement is in [the child’s] best interest.

Ms. Warner also offered the following recommendations: 1) that Father be

allowed timesharing at least once a month and during the child’s fall and spring

breaks; 2) that Father and Mother have equal timesharing during the child’s

summer break; 3) that Mother and Father successfully complete a cooperative



2
 Apparently, the case was previously referred to Ms. Warner for evaluation in November 2017,
but an order appointing her was never entered due to the parties’ January 2018 agreement
concerning custody and timesharing.

                                             -5-
parenting program to improve their communication with each other and with the

child; 4) that Mother ensure that the child is at school on time unless she has a

documented excuse per school policy; 5) that Mother complete parenting education

as recommended by the child’s mental health therapist, Jennifer DiBlasio; and 6)

that Mother ensure that the child continues to participate in therapy as

recommended by the qualified mental health professional of the family’s choice,

currently Jennifer DiBlasio, directing that both Mother and Father support the

child’s treatment and participate in counseling as recommended by Ms. DiBlasio.

             Prior to entry of an order on the parties’ motions regarding the report,

Mother moved to transfer the case to Madison Family Court due to Mother’s

relocation to Berea in 2017 so that she could attend Berea College. The first

motion filed in Madison Family Court was an April 16, 2020, motion to terminate

parenting coordination; to require Father to remove the child from his wife’s

medical insurance; and to require Father to reimburse Mother for medical expenses

related to the child. On May 22, 2020, Father filed the motion to modify custody

and parenting time which precipitated this appeal. In that motion, Father alleged

that since the entry of the January 3, 2018, agreed order concerning custody and

timesharing, Mother has failed to provide him access to the child’s medical and

educational records and specifically requested that he be permitted to freely

communicate with the child’s therapist concerning a treatment plan for her


                                         -6-
diagnosis of “adjustment disorder with mixed anxiety and depressed mood” and

“child affected by parental relationship distress.” Father argued that circumstances

had changed since the entry of the January 3, 2018, agreed order as to custody and

timesharing such that it is in the child’s best interest that he be awarded sole

custody and designated primary residential custodian. Father supported his motion

for a modification of custody with the previously noted report of Ms. Warner filed

in the Fayette County proceedings, as well as his own affidavit. Father also

attached an April 23, 2020, letter from Christy Leaver, whom the Fayette Family

Court had appointed in September 2019, to provide parenting coordinating for the

parties. Ms. Leaver’s letter to counsel for both parties addressed the allegations set

out in Mother’s motion to terminate parental coordination services. After pointing

out several factual inaccuracies in the allegations, Ms. Leaver offered the following

assessment:

                     Finally, I would like to suggest that the real
              motivation for the motion to discontinue PC [Parental
              Coordination] is rooted in [Mother’s] personal dislike of
              the structured process that is designed to prevent
              manipulative control. [Mother] has been successful in
              sabotaging PC simply by her refusal to comply with it.
              The situation has been further confounded by the need
              for new counsel due to the demise of existing counsel for
              [Father] as well as the willingness of counsel for
              [Mother] to contort collaborative decisions made in case
              conference with me and prior counsel (please see
              attached email correspondence).




                                          -7-
                     I attest that, should the court make a determination
             that it be appropriate, I am willing to continue providing
             PC services to these parties on behalf of their minor child
             in the event that the court is willing to compel
             cooperation by the parties and mandate adherence to PC
             protocol.

After Mother filed a response objecting to Father’s motion to modify custody, the

Madison Family Court entered a July 2020 order appointing Kimberly Olds as

friend of the court to make recommendations consistent with the best interests of

the child. At the conclusion of an August 2020 case management conference, the

family court entered an order scheduling another conference for October 19, 2020.

Because the child would be attending school virtually in the Fall of 2020, the

family court directed that Father have additional parenting with the child from

August 11, 2020, to September 20, 2020, and again from November 29, 2020, to

December 26 or 27, 2020.

             On April 27, 2021, the Madison Family Court conducted a hearing on

Father’s motion to modify custody and Mother’s motion to discontinue parenting

coordination, hearing testimony from Father, Davina Warner, the Fayette County

friend of the court, as well as hearing Mother’s testimony and that of several

witnesses in her behalf. The family court also received the oral report of Kimberly

Olds, the Madison County friend of the court. At the conclusion of the hearing, the

Madison Family Court entered oral findings on the record and directed counsel for

the parties to submit proposed written findings. Entry of the May 13, 2021, written

                                         -8-
order awarding sole custody of the child to Father and designating him as her

primary residential custodian resulted in this appeal. Additional facts will be

developed as they relate to Mother’s arguments for reversal.

             Initially, we reiterate that a family court has broad discretion when

determining matters pertaining to the custody and care of children. Futrell v.

Futrell, 346 S.W.2d 39 (Ky. 1961). We will not disturb a family court’s custody

award absent a showing that the decision constitutes an abuse of discretion. Allen

v. Devine, 178 S.W.3d 517, 524 (Ky. App. 2005). Abuse of discretion occurs only

when the family court’s decision is arbitrary, unreasonable, unfair, or unsupported

by sound legal principles. Sexton v. Sexton, 125 S.W.3d 258, 272 (Ky. 2004).

Applying these principles to the decision of the family court in issue here, we

cannot conclude its decision to modify custody constitutes an abuse of discretion.

             Mother first argues that the family court misapplied the dictates of

KRS 403.340 in failing to consider whether the child’s current environment

seriously endangers her physical, mental, moral, or emotional health prior to

modifying the current custody arrangement. We are not persuaded by Mother’s

argument for two reasons.

             First, the specific mandate of KRS 403.340, in parts pertinent to this

appeal, does not support Mother’s contention:




                                         -9-
(1) As used in this section, “custody” means sole or joint
custody, whether ordered by a court or agreed to by the
parties.

....

(3) If a court of this state has jurisdiction pursuant to the
Uniform Child Custody Jurisdiction Act, the court shall
not modify a prior custody decree unless after hearing it
finds, upon the basis of facts that have arisen since the
prior decree or that were unknown to the court at the time
of entry of the prior decree, that a change has occurred in
the circumstances of the child or his custodian, and that
the modification is necessary to serve the best interests of
the child. When determining if a change has occurred
and whether a modification of custody is in the best
interests of the child, the court shall consider the
following:

   (a) Whether the custodian agrees to the modification;

   (b) Whether the child has been integrated into the
family of the petitioner with consent of the custodian;

  (c) The factors set forth in KRS 403.270(2) to
determine the best interests of the child;

   (d) Whether the child’s present environment
endangers seriously his physical, mental, moral, or
emotional health;

   (e) Whether the harm likely to be caused by a change
of environment is outweighed by its advantages to him[.]

....

(4) In determining whether a child’s present environment
may endanger seriously his physical, mental, moral, or
emotional health, the court shall consider all relevant
factors, including, but not limited to:

                            -10-
                (a) The interaction and interrelationship of the child
             with his parent or parents, his de facto custodian, his
             siblings, and any other person who may significantly
             affect the child’s best interests;

                (b) The mental and physical health of all individuals
             involved;

                 (c) Repeated or substantial failure, without good cause
             as specified in KRS 403.240, of either parent to observe
             visitation, child support, or other provisions of the decree
             which affect the child, except that modification of
             custody orders shall not be made solely on the basis of
             failure to comply with visitation or child support
             provisions, or on the basis of which parent is more likely
             to allow visitation or pay child support;

                (d) If domestic violence and abuse, as defined in KRS
             403.720, is found by the court to exist, the extent to
             which the domestic violence and abuse has affected the
             child and the child’s relationship to both parents.

             (5) Subject to KRS 403.315, if the court orders a
             modification of a child custody decree, there shall be a
             presumption, rebuttable by a preponderance of evidence,
             that it is in the best interest of the child for the parents to
             have joint custody and share equally in parenting time. If
             a deviation from equal parenting time is warranted, the
             court shall construct a parenting time schedule which
             maximizes the time each parent or de facto custodian has
             with the child and is consistent with ensuring the child’s
             welfare.

Review of the statutory language confirms that subsection (3)(d), relating to

dangers inherent in the child’s present environment, is but one of several factors




                                          -11-
the family court must consider in determining whether a modification of custody is

in the child’s best interests.

                Second, Mother’s argument about the proper application of the serious

endangerment portion of the statute has previously been considered by this Court

and rejected:

                       It is true that KRS 403.340 was significantly
                altered by the General Assembly in 2001. The previous
                standard (utilized in Fenwick [v. Fenwick, 114 S.W.3d
                767 (Ky. 2003)], supra, and relied upon by Tara)
                permitted a change in custody only upon a dual
                demonstration: (1) that substantial harm would result to
                the child’s physical, mental, or emotional health without
                a change of the custodial arrangement and (2) that any
                harm caused by the change would be outweighed by its
                advantages. The statute now permits modification if
                “a change has occurred in the circumstances of the
                child or his custodian” and if “the modification is
                necessary to serve the best interests of the child.”
                KRS 403.340(3).

                       The strict standards for modification in the pre-
                2001 version of the statute were “intended to inhibit
                further litigation.” Quisenberry v. Quisenberry, [785
                S.W.2d 485 (Ky. 1990)]. In enacting its amendments,
                the General Assembly not only relaxed the standards for
                modification of custody, but it also expanded upon the
                factors to be considered when modification is requested.
                The statute now directs the trial court to consider and to
                permit a change of custody based on the factors
                enumerated in KRS 403.270(2), the statute used in
                making initial custody decisions. KRS 403.340(3)(c).
                The former standards for modification, which Tara
                argued before the family court, are now mere
                elements or factors to be considered by the court.
                KRS 403.340(3)(d) and (e).

                                           -12-
Fowler v. Sowers, 151 S.W.3d 357, 359 (Ky. App. 2004) (emphases added). Thus,

the family court did not err in failing to find serious endangerment in the child’s

current environment prior to modifying custody. In addition, there is absolutely no

evidence that the family court failed to consider this aspect of the statute in

reaching its decision regarding the child’s best interests.

             Next, Mother insists that the family court erred by impermissibly

imposing upon her the burden of proof which should have been assigned to Father.

While Mother argues that the family court allowed Father to simply advance

allegations which Mother was required to rebut, review of the evidence dispels that

contention. The record discloses that Father offered ample evidence to support his

allegations including: evidence concerning the child’s lack of hygiene which

resulted in noticeable body odor; Mother’s failure to abide by her agreement to

permit Father access to the child’s medical and school records; Mother’s refusal to

cooperate and participate in parental coordination ordered by the Fayette Family

Court; and refusal to communicate in good faith regarding information pertinent to

his timesharing with the child. The record contains substantial evidence consisting

of testimony and documentary evidence from many witnesses supporting the

factual findings of the family court and Father’s allegations. Absolutely nothing in

this record indicates that the burden of proof was impermissibly shifted to Mother.




                                         -13-
             Finally, Mother argues that the family court’s findings regarding

change in circumstances are clearly erroneous. In light of Mother’s contentions

that the family court’s findings concerning change in circumstances are inadequate

to support its decision, we set those findings out in detail:

             3. The Court, having considered the testimony of the
             witnesses, the exhibits admitted into evidence, including
             but not limited to the reports of the Friends of the Court,
             finds that both of the parties have evolved to some degree
             from their childish ways and immaturities. The Court
             finds that [Mother] has gotten a handle to some degree on
             [Father’s] raised concern of her drinking. The Court
             finds that [Father] has addressed any mental health issues
             and corrected those with medication, that the woman that
             filed charges against him actually married him, and his
             criminal history in regards to the cocaine issue seems to
             be a one and done many years ago. The Court finds
             that . . . the very reason that KRS 403.340 exists is so that
             the Court can look at modifications of custody decrees
             and determine if there has been a change in
             circumstances that would now make a different plan in
             the child’s best interests. The Court finds that a change
             in circumstances has occurred and that it is in [the
             child’s] best interest to modify custody and timesharing.
             It is best for the parties’ child that [Father] have sole
             custody of her and that she resides primarily with
             [Father].

             4. It has been more than two years since the entry of the
             last custody order. [Father] has filed two Motions to
             modify custody since the entry of the last custody order
             that were before the Court and heard on April 27, 2021.
             Pursuant to KRS 403.340(2) circumstances have changed
             [. . .] and a modification of custody is necessary to serve
             the best interest of [the child]. The circumstances of
             [Mother] have improved.


                                          -14-
5. The dynamic that got the parties to their current
situation was not ideal, but other individuals have
overcome far worse circumstances and successfully
parented children. There have been numerous
contradictions throughout this case, which will be noted
herein. The Court believes that [Mother’s] animosity
toward [Father] stems from [her] belief, right or wrong,
that she was left to support [the child] alone. This is why
[Mother] continued to reference this issue on social
media. [Mother] believes that she had to support [the
child] and do it all on her own and this seems to have
created hard feelings against [Father].

6. The most stable of the parties at this time is [Father].
[Father] has lived in the same home in South Carolina
with his wife, Patricia Honaker, for several years.
[Father] and his wife reside in South Carolina with their
four children. [Father] legally adopted two of Patricia’s
children. Documentation of same was introduced into
evidence. [Father] is a stay-at-home dad. One of
Father’s and Patricia’s other children has a chronic
illness and child care was not working out for the child,
however, said child is able to attend school. Patricia has
stable employment and ample income to support the
family.

7. [Mother] graduated from Berea College in December
2020. Since graduating, [Mother] was required to vacate
student housing at Berea College and temporarily resided
in two homes but testified that she has secured permanent
housing and will move into that home soon. [Mother]
works multiple jobs and is hopeful to find stable steady
employment soon in her educational field.

8. The parties’ case has to be a sole custody case. The
parties’ communication styles are in constant conflict and
they cannot meet in the middle.

9. At one time, [the child] may have been diagnosed as
being somewhere on the autism spectrum. However, this

                            -15-
has not been a significant issue for the child for several
years. The Court is concerned that [Mother] attempted to
use autism in a way that was misleading and presented
same in a way that did not show absolute candor to the
Court. However, the Court finds that there are enough
issues with [the child] that some manner of handling
[her] should be handled in accordance with a child on the
spectrum. The Court finds that all children need
structure and the Court is of the opinion that [this child]
really needs structure. [The child] is already dealing with
anxiety from all the changes in her life. These parties
should have worked together for a plan that was utilized
in both houses so that it would flow from one house to
the next. [Father] has owned his own home for a period
of time whereas [Mother] does not have a permanent
home of her own. [Father] is able to provide [the child]
more structure than [Mother] at this time.

10. The messages admitted into evidence show that
[Mother] wants to maintain absolute control without any
input from [Father] and will not even answer [Father’s]
direct questions. [Mother’s] behavior is not the behavior
of someone who actually has everything under control
and is willing to provide information.

11. [Father] does ask a lot of questions but much of this
is due to the fact that he never gets a straight answer from
[Mother]. [Mother] says that she wants to be a custodian
and make decisions, but she is not willing to give
direction to [Father]. [Mother] now says that she wants
to have joint custody with [Father]. However, [Mother]
doesn’t even want to be in the same Zoom call with
[Father] and [the child’s] neurologist.

12. [Father] can provide a more stable environment and
[the child] is adapted to her home and her half-siblings
there. At this time, [Mother] testified that she has rented
an apartment[,] but does not have a home of her own and
[the child] has recently changed schools from Madison
County to Fayette County anyway.

                           -16-
While these findings may not be models of clarity in articulating the family court’s

determinations from the evidence before it, we view them as more than sufficient

for purposes of our review. The evidence before the family court depicts a pattern

of conduct showing Mother’s blatant disregard of the provisions of the January

2018 agreed custody order, given her refusal to communicate to Father even the

most basic information necessary for a smooth transition during periods of

timesharing or medical and educational information essential to the child’s well-

being during the time she is in Father’s care. This behavior, occurring after

Mother’s agreement to keep Father informed of all necessary information, is

certainly evidence of changed circumstances since the entry of the agreed custody

order.

                 Although the family court must consider all the KRS 403.340 factors

prior to modifying custody, it need not make specific findings pertaining to each

factor, only to those it determines are relevant to its determination of the child’s

best interests. Because any alleged failure on the part of the family court to make

adequate findings of fact on the issue of changed circumstances was not brought to

its attention as required by CR3 52.02, the issue must be considered waived and




3
    Kentucky Rule of Civil Procedure.

                                          -17-
unavailable for our review. The Supreme Court of Kentucky emphasized this very

point in Cherry v. Cherry:

                     The failure, if there was a failure, on the part of the
             trial judge to make adequate findings of fact was not
             brought to his attention as required by CR 52.02 or CR
             52.04; consequently, it is waived. CR 52.01 provides
             that findings of fact may be set aside if clearly erroneous.
             However, we must bear in mind that in reviewing the
             decision of a trial court the test is not whether we would
             have decided it differently, but whether the findings of
             the trial judge were clearly erroneous or that he abused
             his discretion. Eviston v. Eviston, Ky., 507 S.W.2d 153
             (1974). Other than this guideline and the provisions of
             KRS 403.270, we are not prepared to define precisely the
             quantum of proof necessary to justify awarding the care,
             custody and control of a minor to one parent over the
             other.

634 S.W.2d 423, 425 (Ky. 1982). The Cherry Court also made clear that, even in

cases in which the family court failed to make in-depth findings of fact as

contemplated by CR 52.01, if the record as a whole supports its determination, a

reviewing court may not set aside the family court’s decision. Id. Reviewing the

record in this case as a whole, we are firmly convinced that there is ample evidence

of changed circumstances since the prior decree, as well as evidence of the child’s

best interests, to support the family court’s modification of custody.

             In sum, this record is replete with evidence supporting the findings

and conclusions of the family court that it is in the child’s best interest to be in the

custody and control of her Father. Because the order of the family court is


                                          -18-
supported by evidence of substance, it cannot be construed to be arbitrary,

unreasonable, unfair, or unsupported by sound legal principles. As such, the

family court’s exercise of its broad discretion in the area of custody and care of the

child in this case may not be set aside.

             Accordingly, the order of the Madison Family Court is affirmed.



             ALL CONCUR.



 BRIEFS FOR APPELLANT:                       BRIEF FOR APPELLEE:

 Stephanie Tew Campbell                      Nanci M. House
 Lexington, Kentucky                         Winchester, Kentucky




                                           -19-